Citation Nr: 0112470	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for 
PTSD.  The veteran perfected an appeal of that decision.

The veteran provided testimony at a hearing before the Board 
in December 2000, at which time he submitted additional 
evidence in support of his claim.  He has, however, waived 
consideration of that evidence by the RO in the first 
instance.  The Board finds, therefore, that it can consider 
that evidence in determining the merits of the veteran's 
claim.  38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, obtained relevant service 
department records, and provided him a VA psychiatric 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The June 1999 version of 38 C.F.R. § 3.304(f) is more 
favorable to the veteran.

3.  The veteran did not serve in combat while in service, and 
the stressors that he claims to have experienced in service 
are not supported by any corroborating evidence.  

4.  The medical evidence does not establish a relationship 
between a clear or substantiated diagnosis of PTSD and a 
verified in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); 38 C.F.R. § 3.304(f) (1996), 
38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  His service records show that he served in Vietnam 
from June 1966 to June 1967 as a harbor craft boatswain or 
water craft operator, the civilian equivalent of which is a 
deckhand.  He was assigned to the 485th Transportation 
Detachment (RB) from June 1966 to January 1967 and to the 
487th Transportation Detachment (RB) from January to June 
1967.  The 487th Transportation Detachment was attached to 
the 490th General Supply Company from January to June 1967.  
He received the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.

The veteran initially claimed entitlement to VA benefits in 
June 1985, at which time he made no reference to any 
psychiatric symptoms related to service.  In a June 1987 
rating decision the RO determined that he was permanently and 
totally disabled for non-service connected pension purposes 
due to the residuals of traumatic injury to the brain that 
was incurred in July 1982.  The evidence relied upon in 
reaching that decision included the report of an October 1982 
audiology examination, which showed that he reported being 
exposed to high levels of artillery noise while in service.  
Treatment records from the University of Virginia Medical 
Center from August 1982 through October 1996, including 
reports from Claire Tansey, M.D., show that the veteran 
received extensive evaluation and treatment following the 
July 1982 injury with regular neurological re-evaluations 
through 1996, but do not indicate that he reported any 
psychiatric symptoms that were related to service.  The 
report of an evaluation by Dr. Tansey in February 1986 
discloses that, due to the head trauma, the veteran continued 
to experience intermediate and long-term memory deficits.

The documents in the claims file indicate that the veteran 
was awarded disability benefits by the Social Security 
Administration based on the residuals of the July 1982 head 
trauma.

The veteran initially claimed entitlement to compensation 
benefits for PTSD in August 1996.  At that time he reported 
having been with the 9th Infantry Division at Dong Tam, 
having experienced sniper fire while on guard duty, and 
having had enemy leaflets dropped on him. 

Treatment records from the University of Virginia Hospital 
show that in March 1994 he denied having any medical problems 
other than low back pain and the cognitive impairment 
resulting from the head injury.  In November 1995 his 
significant medical history included short-term memory 
deficits since the July 1982 injury.  In August 1996 he 
reported having frequent flashbacks of being in Vietnam of 
increasing frequency and intensity over the previous several 
months.  He stated that the flashbacks were of friends being 
killed and Vietnamese he had killed.  His primary physician 
then referred him for a psychiatric evaluation.

The psychiatric evaluation was performed in September 1996.  
At that time the veteran reported having difficulties since 
he returned from Vietnam.  He also reported that during his 
time in Vietnam he killed people, had many life-threatening 
episodes, and had many other frightening experiences.  He 
described his symptoms as all related to his experience in 
Vietnam.  The symptoms included "flashbacks," which were 
described as episodes of re-visualization of his time in 
Vietnam; being hypervigilant, easily startled, and irritable; 
feeling tense; and having poor sleep due to nightmares about 
Vietnam.  He reported having those symptoms since his return 
from Vietnam.  The examining psychiatrist, Adegoke Adeyemo, 
M.D., indicated that it was unclear why, after 30 years, the 
veteran initially sought treatment.  The veteran indicated 
that he had talked to someone in the "VA office" who told him 
he might have PTSD.  As the result of the evaluation Dr. 
Adeyemo provided diagnoses of PTSD; to rule out a major 
depressive disorder; and to rule out an obsessive-compulsive 
disorder.  

Dr. Adeyemo stated in November 1996 that the veteran's 
symptoms met the diagnostic criteria for PTSD found in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  He also 
stated that the PTSD was not likely due to the July 1982 
beating resulting in the head trauma because the veteran's 
symptoms preceded that event by many years.

In November 1996 the veteran submitted statements from five 
individuals in which they provided evidence of his behavior 
following his return from Vietnam.

The veteran provided a statement in November 1996 in which he 
described his in-service stressors as including a fellow 
servicemember with whom he shared a foxhole being shot by a 
sniper while they were on guard duty.  This event purportedly 
occurred in Dong Tam in February, March, or April 1966 while 
he was supporting the 9th Infantry Division.  The events also 
included seeing a lieutenant's head split wide open by a 
helicopter blade, which occurred in March or April 1966 in 
Dong Tam while he was with the 9th Infantry.  He also 
experienced mortar fire "day and night" while stationed at 
Dong Tam from January to June 1967 while supporting the 9th 
Infantry.  He reported that a "meeting place" he had attended 
in Qui Nhon was blown up by the Vietcong in December 1966, 
while he was assigned to a support group in Qui Nhon.  He 
described an incident when Vietnamese "cowboys" brought in 
dead Vietcong, which occurred in September or October 1966 at 
Qui Nhon.  

He stated that from January to June 1967 he participated in 
"clearing the shorelines" for troops going into the bush 
while supporting the 9th Infantry in Dong Tam.  He also saw 
helicopters bringing in wounded or dead soldiers while at 
Dong Tam supporting the 9th Infantry, and the Vietcong 
dropped leaflets saying "You're next" in April through June 
1967 at Dong Tam.  His stressors also included living next to 
an artillery battery and watching and listening to rounds 
going out day and night while at Dong Tam from January to 
June 1967.  The veteran later corrected this statement to 
show that the first two events occurred in 1967, not 1966.

The RO provided the veteran a VA psychiatric examination in 
December 1996, during which the examiner referred to the 
stressors described above.  The veteran also reported having 
been in a boat company at Qui Nhon for about four months 
hauling troops and supplies, but he could not remember the 
designation of his unit.  After that he was transferred to 
another boat company at Dong Tam, but he couldn't remember 
the designation of that unit, either.  He stated that the 
unit's work consisted of transporting troops and supplies in 
support of the 9th Infantry Division.  He also reported being 
involved in combat activities.  He was not able to remember 
the names of any of the individuals involved in the reported 
events.

His reported symptoms included being nervous and having 
difficulty sleeping, although he slept five to seven hours 
per night with medication.  He had intrusive thoughts about 
his war-time experiences two or three times a week, loud 
noises upset him because they reminded him of Vietnam, he was 
excessively "jumpy" when exposed to loud and unexpected 
noises, and he frequently felt depressed and irritable.  He 
had nightmares rarely since being given medication for sleep.  
The examiner provided a diagnosis of PTSD, by history 
obtained from the veteran.  The examiner also reviewed the 
claims file and noted the absence of any combat citations in 
the service records.

The RO requested the United States Armed Services Center for 
Research of Unit Records (USASCRUR) to verify the stressors 
reported by the veteran based on the information provided in 
his November 1996 statement.  In April 1997 the USASCRUR 
responded that the information provided by the veteran was 
insufficient for conducting a meaningful search of the 
service department's records.

In a September 1997 statement the veteran provided additional 
details regarding the claimed stressors.  He described an 
event in which he and a friend were performing guard duty.  
While sitting in a foxhole a number of large rats ran over 
their legs.  Halfway through the night his friend lit a 
cigarette and was shot in the head by a sniper.  He was not 
able to remember the serviceman's name, but the event 
occurred three or four months before he left Vietnam in June 
1967.  He also stated that between March and May 1967 he and 
a number of other servicemen were waiting at a helicopter 
landing area when one of the servicemen walked into the tail 
rotor of a helicopter.  He did not know the serviceman's 
name, but he was with the 9th Infantry.  He reported that 
late in 1966 two or three "junkies" or "cowboys" brought the 
bodies of 10 or more Vietcong onto the dock.  The bodies had 
been shot so many times that they were badly mutilated.  A 
"General Myers" showed up and started waving a pistol around 
and cursing a colonel.  He could not remember any other 
details about these events.

Based on the additional information provided by the veteran, 
the RO again requested verification of the stressors from the 
USASCRUR in September 1997.  USASCRUR responded that after 
extensive research of available U.S. Army combat unit records 
for the veteran's assigned units and their higher 
headquarters, they were unable to verify his listed 
stressors.  The agency representative stated that in order to 
verify casualties the veteran had to provide the most 
specific dates possible, the full names of the individuals 
wounded or killed, the complete unit designation to the 
company level, and a brief description of the incident.  The 
agency provided copies of the Operational Reports--Lessons 
Learned submitted by the United States Army Support Command, 
Qui Nhon, and the 8th Transportation Group, the higher 
headquarters of the units to which the veteran was assigned 
from August 1966 to July 1967.  The agency also provided a 
copy of the Annual Historical Summary submitted by the 490th 
General Supply Company, to which his unit, the 487th 
Transportation Detachment, was attached from January to June 
1967.  

The Operational Report for the Army Support Command, Qui 
Nhon, indicates that the function of that organization, 
including the 8th Transportation Group (Motor Transport) was 
the unloading of cargo ships and the storage and distribution 
of support materials from the port at Qui Nhon.  The command 
provided logistical support to the combat operations in I 
Corps and II Corps areas, including specific operations.  For 
the three-month report period ending in January 1967, the 
command was involved in troop movements a total of 22 days, 
including the arrival of new units that were transported to 
final destinations.  For the three-month period ending in 
April 1967, the command was involved in troop movements a 
total of 29 days.  The report for the period ending in July 
1967 shows that random enemy harassment had no significant 
effect on operations, and that the 64th Transportation 
Company came under attack at Pleiku on one occasion.  The 
only other activity consisted of occasional sniper fire 
directed at convoys and vehicles striking land mines, with 
one vehicle having been destroyed.  Although the command was 
responsible for the security of the facilities at Qui Nhon, 
the report makes no other reference to any incidents of 
contact with enemy forces.

The Annual Historical Summary for the 490th General Supply 
Company for January to December 1967 indicates that the 
company operated and maintained the Vung Tau Supply Point to 
provide supplies to forces in the Vung Tau Command Area.  The 
Supply Point included a self-service supply center, a 
clothing exchange facility, an ice plant, a bakery, graves 
registration, a laundry, and a bath facility.  The 487th 
Transportation Company (RB) was assigned to the 490th General 
Supply Company in January 1967.  The summary shows that the 
487th Transportation Company (RB) operated barges for the 
transport of supplies, but that the 487th was "lost to the 
company" most of the year because of required repairs on 
their barges.  The history documents the tonnage of goods 
shipped in and out and stored at the facility and the number 
of troops supported by the facility, but makes no reference 
to any contact with enemy forces.  The summary does not show 
that the 490th General Supply Company was attached to any 
infantry unit or participated in any troop movement during 
the year.

The veteran submitted a November 1997 medical report from 
Ahmed Abouesh, M.D., in which the psychiatrist stated that he 
was receiving treatment for major depression, PTSD, and to 
rule out an obsessive-compulsive disorder.  The psychiatrist 
did not describe any of the stressors on which the diagnosis 
of PTSD was based.

In a December 1997 letter to the USASCRUR the veteran's 
representative noted that the RO had not been able to verify 
any of the stressors claimed by the veteran.  The 
representative stated that the veteran was assigned to the 
487th Transportation Detachment, 544th Transportation Company, 
in January 1967.  He also stated that the 487th 
Transportation Detachment was temporarily attached to the 
Army Headquarters, First Logistical Command, and moved to 
Dong Tam in February or March 1967 in support of the 9th 
Infantry Division.  He indicated that a review of the support 
groups for the 9th Infantry Division might help the veteran 
to establish the occurrence of his claimed stressors.  He 
asked the USASCRUR to search those records in order to obtain 
evidence in support of the veteran's claim.  The veteran re-
iterated this information in his June 1998 substantive 
appeal.

In a July 1998 report the USASCRUR stated that a search of 
the unit records for the 9th Infantry Division for February 
to June 1967 did not result in verification of the veteran's 
claimed stressors.  The USASCRUR provided the Combat 
Operation After Action Reports for various combat operations 
and the Operational Reports--Lessons Learned of the 9th 
Infantry from February to July 1967, none of which indicate 
that the 490th General Supply Company or the 487th 
Transportation Detachment were attached to the 9th Infantry 
during that time.  The reports show that the 9th Infantry's 
base at Dong Tam was subjected to a mortar attack in March 
1967 and twice in May-July 1967.

The veteran provided copies of his travel orders showing that 
he was ordered to depart from Vietnam in June 1967.  Those 
orders were issued by the Headquarters, 1st Logistical 
Command.  At that time he was assigned to the 487th 
Transportation Detachment.  He also submitted a copy of an 
Article 15 showing that he was assigned to the 485th 
Transportation Detachment, 544th Transportation Company in 
October 1966.

The veteran also submitted letters from another servicemember 
who reported serving with the 9th Infantry Division, at which 
time he had contact with "Riverine" and other small boats 
that were responsible for security along the Mekong and other 
rivers.  He stated that the small boats transported infantry 
platoons and long-range reconnaissance units to destinations 
along the Mekong River.  He indicated that these small boats 
had numerous contacts with enemy forces, and that the 
veteran's duties on such a craft would have been just as 
stressful and dangerous as a servicemember with a combat 
military occupational specialty (MOS).  He provided a copy of 
his own discharge certificate showing that he served in 
Vietnam from April to October 1968 and that when separated 
from service in July 1970 his MOS was that of supply 
specialist.  The certificate also indicates, however, that he 
received a Combat Infantry Badge and a Purple Heart.

In a January 1999 statement the veteran reported having 
served on a "mike" boat on the Mekong Delta rivers as a 
"river rat."  He stated that from January to June 1967 his 
unit was attached to the Army Headquarters, 1st Logistical 
Command.  He also stated that his duties consisted of 
transporting troops and supplies up the rivers and that at 
times they "practically burnt up the 50s and 60s guns on the 
boat while under fire."  He indicated that his duties were 
similar to those of the other servicemember referenced above, 
who had served with the 9th Infantry Division.

The veteran provided testimony at a hearing before the RO 
Decision Review Officer in June 1999.  He testified that 
while in Vietnam he was a boat operator assigned to a 
transportation company.  He stated that his duties included 
transporting troops up and down the rivers and canals, at 
which times they were exposed to sniper fire.  He denied that 
anyone was killed by the sniper fire.  He again described the 
incident in which the Vietnamese "cowboys" brought in a large 
number of mutilated bodies of Vietcong, which occurred late 
in 1966 at Qui Nhon.  He also described the incident of the 
officer being killed by the tail rotor on a helicopter, which 
happened at Dong Tam sometime between March and May 1967.  He 
stated that while in Vietnam he pulled guard duty twice, and 
that on one occasion another servicemember in the foxhole lit 
a cigarette and was killed by a sniper.  He was not able to 
remember the names of either of these individuals.  He also 
stated that none of the activities, assignments, or locations 
of his unit had been documented.  He testified that his home 
base or dock was subjected to mortar attacks, which was 
documented in the records.  He denied that the mortars landed 
close to where they lived, but that the artillery 
installation next to the base was struck.  He also testified 
that he was stationed near a hospital and that the 
helicopters were constantly bringing in dead and wounded 
soldiers.  He further testified that his initial psychiatric 
treatment was provided by Dr. Tansey, but that the diagnosis 
of PTSD was not given until 1996.

In a May 1999 report Blair Bunting, M.D., and Anita L. H. 
Clayton, M.D., stated that the veteran's diagnoses included 
PTSD and an obsessive-compulsive disorder.  The stressors 
listed on Axis IV were financial, avocational, and diminished 
resources.  They found that his symptoms included the 
recurrent re-experiencing of his Vietnam war trauma, 
hypervigilance, easy startling, avoidance, diminished 
concentration, low mood, irritability, anhedonia, restricted 
affect, and fairly severe sleep disturbance.  They stated 
that his primary debilitating symptoms were due to PTSD, 
which developed due to Vietnam war emotional trauma, not the 
obsessive-compulsive disorder.  The veteran had been treated 
at the clinic since September 1996.  The treatment records 
for September 1996 to May 1999 indicate that he was treated 
for PTSD and a major depressive disorder, recurrent, severe, 
in partial remission as of July 1998.  His primary complaint 
involved poor sleep due to recurrent nightmares and stress 
related to his pending appeal.

In a July 2000 statement the veteran reported participating 
in firefights everyday while serving as a "river rat" on the 
Mekong Delta which, he asserted, constituted combat.  He also 
asserted that not only was his boat alone on the river, but 
that his unit was temporarily attached to other outfits in 
which they experienced sniper attacks and general fighting.  
He indicated that these events were not reported to their 
original command and were not, therefore, included in the 
documentation.  He indicated that because the claimed events 
had not been documented, his statements should be accepted as 
sufficient evidence of the in-service stressors.  In addition 
to the assignments shown in his service records, he claimed 
to have been temporarily attached to Headquarters, 1st 
Logistical Command, and assigned to Dong Tam to support the 
9th Infantry Division from January to June 1967.

He also stated that as standard operating procedure the river 
boats transported troops and supplies up and down the rivers, 
and that it was standard knowledge that the boats received 
sniper fire, rocket and mortar attacks, and small arms fire.  
He again stated "we practically burnt up the 50 and 60 
caliber guns on the boat while under fire."  He again 
reported that his unit provided support to the 9th Infantry 
Division and all of the combat operations documented in those 
records.

The veteran also provided testimony before the Board in 
December 2000.  At that time he stated that from June to 
December 1966 his duties in Vietnam consisted of transporting 
supplies off the ships at Qui Nhon and patrolling the harbor.  
He was then assigned to Dong Tau for a couple of weeks, after 
which his unit went to Dong Tam to support the 9th Infantry.  
He stated that for his last six months in Vietnam he 
transported troops and supplies up and down the rivers in 
support of the 9th Infantry.  He described the "mike" boat on 
which he worked as a landing craft with four crewmembers for 
leaving troops on shore.  He stated that they incurred enemy 
rifle and machinegun fire, mortar attacks, and rocket attacks 
95 percent of the time.  He again stated that before leaving 
the troops on shore they "burnt the shores up" with the guns 
mounted on the boat.  They also had to pick up troops, 
sometimes at night.  The boat was damaged from the enemy fire 
and the men incurred injuries a couple of times, but no one 
was ever killed.  He was unable to remember the names of the 
servicemen who were injured or the locations where the 
injuries occurred.  

He stated that he thought that he had killed people when he 
fired the guns on the boat, but he did not report having seen 
anyone shot.  He could see enemy soldiers running away a few 
times when they dropped off troops.  He again related the 
incidents in which the Vietnamese "cowboys" brought the 
mutilated bodies of a large number of Vietcong to the dock at 
Qui Nhon and the officer was killed by the tail rotor on the 
helicopter.  He stated that he had nightmares about the 
officer being killed.

In support of his claim the veteran submitted a newsletter 
from the Mobile Riverine Force Association, Vietnam, and a 
letter from an officer of that organization in which the 
former servicemember described the activities of the river 
patrol boats in Vietnam.  He also submitted August and 
December 2000 medical reports from Sumit Anand, M.D., showing 
that he continued to received treatment for PTSD and a major 
depressive disorder, recurrent, in partial remission.  The 
PTSD diagnosis was based on the DSM IV diagnostic criteria.  
His PTSD symptoms included flashbacks, nightmares, and 
ongoing ruminative anxiety.  In addition, he provided a 
videotaped documentary on the activities of the river patrol 
boats in fighting the Vietnam War.


Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The RO notified the veteran of the evidence needed to verify 
the occurrence of his claimed stressors in October 1996 and 
September 1997.  In the April 1998 statement of the case and 
the May 1999 and June 2000 supplemental statements of the 
case and a November 1997 letter to his United States Senator 
the RO informed the veteran of the evidence required to 
establish service connection for PTSD and the negative 
response from the USASCRUR, and explained to him why service 
connection was then denied.  The Board finds, therefore, that 
VA has informed the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.

The RO has obtained the veteran's service medical and 
personnel records, and requested verification of his claimed 
stressors from the USASCRUR.  The RO also provided him a VA 
psychiatric examination in December 1996.  He provided 
testimony at hearings in June 1999 and December 2000.  
Although the veteran is receiving Social Security disability 
benefits, the evidence in the claims file indicates that 
those disability benefits were based on the residuals of the 
1982 head injury, not the diagnosis of PTSD.  The relevancy 
of the records relied upon by the Social Security 
Administration in awarding disability benefits is not, 
therefore, shown.  

The Board notes that the veteran's representative has 
requested that the claim be remanded to the RO to provide the 
veteran an additional VA psychiatric examination in order to 
obtain a medical opinion on whether the in-service stressors 
are sufficient to support the diagnosis of PTSD.  For the 
reasons that will be shown below, without corroborating 
evidence of the claim stressors, no benefit would accrue to 
the veteran by undergoing an additional VA psychiatric 
examination.  The Board finds, therefore, that an additional 
VA psychiatric examination is not required prior to 
adjudication of the veteran's appeal.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1991) (additional development is not 
required if no benefit would flow to the veteran).  

During the June 1999 hearing the veteran testified that he 
may have received psychiatric care right after service, which 
would have been with Dr. Tansey.  The medical records from 
Dr. Tansey show that she initially examined the veteran in 
1986.  The veteran also testified that he may have undergone 
a physical examination in conjunction with his employment 
shortly after his separation from service.  He did not 
indicate, however, that that examination is relevant to a 
claim based on a psychiatric impairment.

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), if a regulation changes after the 
claim has been filed but prior to the conclusion of the 
appellate process, the provision that is more favorable to 
the veteran applies.  In addition, the Board is required to 
determine whether the original or revised version of the 
regulation is more favorable to the veteran.  VAOPGCPREC 3-
2000.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  If the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran served in combat was to be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  The regulation made no reference 
to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran had PTSD.  38 C.F.R. § 3.304(f) (1996).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f).  Therefore, a 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

When the veteran's claim was adjudicated in November 1997, 
the RO applied the original version of the regulation in 
denying service connection for PTSD.  Although the RO issued 
a supplemental statement of the case in June 2000, the RO 
again applied the original version of 38 C.F.R. § 3.304(f) in 
confirming the denial of service connection.  The RO has not 
considered the 1999 revision to the regulation, nor has the 
RO provided the revised regulation to the veteran.

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen.  Since the veteran's claim for 
service connection for PTSD was considered in November 1997, 
the basis for denial has been the lack of verification of any 
of his claimed stressors.  The original version of the 
regulation, which the RO applied and which was provided to 
the veteran, required service department verification of the 
claimed stressors.  38 C.F.R. § 3.304(f) (1996).  The revised 
regulation, based on the Court's holding in Cohen and 
previous cases, indicates that the claimed stressors must be 
verified by credible supporting evidence, but does not 
require service department verification.  38 C.F.R. 
§ 3.304(f) (2000).

The Board notes that the veteran has been asked to provide 
lay evidence substantiating his claimed stressors, including 
the names of individuals with whom he served, but did not do 
so.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors, and has done so.  The 
Board finds, therefore, that it may consider the original and 
revised criteria without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993); see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  Because the revised 
regulation does not require that the occurrence of the 
claimed stressor be verified by service department records, 
the Board further finds that the revised regulation is more 
beneficial to the veteran.  VAOPGCPREC 3-2000.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Service Connection for PTSD

The private medical records and the report of the December 
1996 VA examination indicate that the veteran's psychiatric 
symptoms have been diagnosed as PTSD.  The examiner in 
December 1996 stated that the diagnosis of PTSD was based on 
the veteran's reported history, and noted that his service 
records did not show that he had served in combat.  The PTSD 
diagnosis shown in the private medical reports was based on 
the veteran's reports of having participated in combat in 
Vietnam, or having experienced specific stressful events.  As 
will be shown below, the evidence does not establish that the 
veteran participated in combat while in service, and none of 
the specific stressful events to which he attributed his PTSD 
symptoms are supported by corroborating evidence.  

Although the Board must assume that the diagnosis of PTSD is 
in conformance with the relevant diagnostic criteria, the 
Board is not required to accept a doctor's opinion that is 
based on the veteran's uncorroborated reported history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The Board 
finds, therefore, that a clear or substantiated diagnosis of 
PTSD has not been established.  For the reasons that follow, 
the Board further finds that additional development to 
establish a clear or substantiated diagnosis of PTSD is not 
warranted.

The veteran claims that his duties from January to June 1967 
constituted combat service.  If the veteran served in combat, 
his lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence, if the 
testimony is credible and consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); Zarycki v. Brown, 6 Vet. App. 91 (1993).  "Combat" 
is defined as having participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99.

The veteran's service personnel records show that his MOS was 
harbor craft boatswain and he was assigned to that MOS the 
entire time that he was stationed in Vietnam.  The service 
records do not show that he participated in any campaigns or 
operations or that he received any citations indicative of 
combat service.  The Board finds, therefore, that the service 
records do not show that the veteran participated in combat 
while serving in Vietnam.

The veteran contends that his unit was attached to the 490th 
General Supply Company from January to June 1967, which 
company was attached to the 9th Infantry Division at Dong 
Tam.  Although the service records show that the veteran's 
unit, the 487th Transportation Detachment, was attached to 
the 490th General Supply Company, the service department 
records do not show that the 490th General Supply Company was 
attached to the 9th Infantry Division.  The records document 
the multiple support groups attached to the 9th Infantry for 
the various operations and campaigns, but make no reference 
to the 490th General Supply Company.  The annual history for 
that company shows that it was responsible for operating the 
supply depot at Vung Tau, not Dong Tam.  The annual history 
does not show that the supply company was involved in any of 
the operations of the 9th Infantry Division, and shows that 
the barges belonging to the 487th Transportation Detachment 
were out of commission for most of the year for repairs.  

The veteran also stated that his boat was subjected to rifle 
and mortar fire, and that he fired the guns on the boat at 
the enemy on multiple occasions.  The available records show 
that although truck convoys from Qui Nhon experienced 
occasional sniper fire and land mines, there is no 
verification showing that any of the boats under the control 
of the Army Support Command at Qui Nhon or Vung Tau were 
subjected to enemy attack.  The Board finds, therefore, that 
the veteran's assertions of having participated in combat are 
not credible.  Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

The veteran submitted lay evidence, including a videotaped 
documentary, showing the activities of the river patrol boats 
during the Vietnam War.  That evidence is generic in nature 
and does not establish that the veteran participated in any 
particular event or encounter with enemy forces.  The 
statement from the other servicemember indicates that he 
served in Vietnam after the veteran left, and he had no first 
hand knowledge as to the veteran's duties or activities in 
Vietnam.  For the reasons shown above the Board has 
determined that the evidence does not show that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality while serving in Vietnam.  38 U.S.C.A. 
§ 1154(b); Gaines v. West, 11 Vet. App. 353 (1998) (the 
determination as to whether the veteran engaged in combat is 
a critical element of the claim for service connection for 
PTSD); 38 C.F.R. § 3.304(f); VAOPGCPREC 12-99.  

Because the veteran did not participate in combat while in 
service, credible supporting evidence showing that the 
claimed stressful events actually occurred is required.  The 
psychiatric treatment records documenting the stressful 
events reported by the veteran are not sufficient to show 
that the reported events actually occurred.  Moreau, 9 Vet. 
App. at 395 (1996).  In addition, if the veteran was not 
participating in combat when the claimed stressor occurred, 
his testimony cannot, as a matter of law, establish the 
occurrence of the stressor.  Dizoglio v. Brown, 9 Vet. App. 
163 (1996).

The veteran has reported a number of events to which he 
attributes his PTSD symptoms.  Based on a search of service 
department records, the USASCRUR was not able to verify any 
of the claimed events.  The veteran has not been able to 
provide the names of the individuals he purportedly saw 
killed, and without that information the deaths of those 
individuals cannot be verified.  Although the Operational 
Reports do show that Dong Tam was subjected to mortar attacks 
between January and June 1967, the records do not indicate 
that the veteran was assigned to Dong Tam during that time.  
The Board finds, therefore, that his claimed stressors are 
not supported by any corroborating evidence.  In the absence 
of such evidence the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.



(continued on next page)

ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



